Exhibit 10.2

AMENDMENT NO. 1 TO

GOVERNANCE AGREEMENT

This AMENDMENT NO. 1 (this “Amendment”), dated as of March 24, 2009, amends the
Governance Agreement, dated January 16, 2009 (the “Governance Agreement”) among
GMAC LLC, a Delaware limited liability company (the “Company”), FIM Holdings
LLC, a Delaware limited liability company (“FIM”), GM Finance Co. Holdings LLC,
a Delaware limited liability company (“GM”), the United States Department of the
Treasury (the “Treasury”) and any person who after the date hereof executes a
joinder to the Governance Agreement substantially in the form attached as
Exhibit A to the Governance Agreement.

WHEREAS, the establishment of the UST Trust and the transfer of Membership
Interests to such trust as referenced in the Governance Agreement has not yet
occurred;

WHEREAS, the parties desire to provide for the composition of the Board of
Managers until such time as the UST Trust has been established and has
designated the Managers it is entitled to designate;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the parties hereby agree
as follows:

1. Defined Terms. Capitalized terms used, but not defined, herein shall have the
meanings set forth in the Governance Agreement and LLC Agreement.

2. Interim Board of Managers. Until the earlier of (i) such time as the UST
Trust has been established and has notified the Company and the other parties to
the Governance Agreement in writing of the UST Trust’s selection and designation
of representatives to the Board of Managers pursuant to the Governance Agreement
and such members of the Board of Managers shall have been appointed in
accordance with LLC Agreement and the Governance Agreement (the “Specified
Actions”) and (ii) May 22, 2009 (the “Outside Date”), notwithstanding the
provisions of Section 2(a) of the Governance Agreement:

(a) the authorized number of Managers constituting the Board shall be seven
(which number may not be increased or decreased);

(b) Section 2(a)(ii)(B) of the Governance Agreement shall not be given any force
or effect;

(c) the three Independent Managers to be appointed pursuant to
Section 2(a)(ii)(D) of the Governance Agreement shall be the three Independent
Managers on the Board of Managers as of the date hereof, unless otherwise agreed
by FIM, GM, and Treasury, and Section 2(a)(ii)(D) of the Governance Agreement
shall be understood to refer to such Independent Managers or to any replacement
Managers appointed pursuant to Section 3 hereof; and

(d) the Chief Executive Officer of the Company shall be entitled to designate,
and shall designate, two additional members of the Board of Managers, who shall
be executive officers of the Company, and such executive officers shall serve as
members of the Board of Managers.



--------------------------------------------------------------------------------

For the avoidance of doubt, following such time as of the earlier of the
Specified Actions or the Outside Date shall have taken place, Section 2 of the
Governance Agreement shall apply in full.

3. Changes to the Interim Board of Managers

(a) With regard to any of the Independent Managers appointed pursuant to
Section 2(c) of this amendment, in the event of the removal, death, disability,
or unwillingness to continue to serve as an Independent Manager of any or all of
the three Independent Managers appointed pursuant to section 2(c), FIM, GM and
Treasury shall collectively agree on and shall appoint a replacement or
replacements for such Manager or Managers, which replacement shall also be an
Independent Manager, provided that any such replacement shall be reasonably
acceptable to the Treasury;

(b) With regard to any of the Managers appointed pursuant to Section 2(d) of
this Amendment, in the event of the removal, death, disability, or unwillingness
to continue to serve as a Manager of either or both of the two Managers
appointed pursuant to section 2(d), the Chief Executive Officer of the Company
shall appoint a replacement or replacements for such Manager or Managers, which
replacement shall also be an executive officer; and

(c) Any Manager of the Board of Managers (other than the Chief Executive Officer
of the Company or Stephen Feinberg) appointed pursuant to this Amendment may be
removed for cause by a vote of the Majority Holders.

4. Vacancies. In the event of any vacancy on the Board of Managers created by
reason of the removal, death, or disability of a Manager, or unwillingness of a
Manager to continue to serve as a Manager, whether such vacancy is in relation
to a Manager appointed or designated for election in accordance with the terms
of this Amendment or the Governance Agreement, the Person(s) authorized to
appoint or designate such Manager for election shall use commercially reasonable
efforts to fill such vacancy in accordance with the terms of this Amendment or
the Governance Agreement, as applicable, within ninety calendar days after such
Manager ceases to serve as such.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

GMAC LLC By:  

/s/ C. L. Quenneville

Name:  

C. L. Quenneville

Title:   Secretary FIM HOLDINGS LLC By:   Cerberus FIM Investors, LLC, its
Managing Member By:  

/s/ Seth Plattus

Name:   Seth Plattus Title:   Managing Director UNITED STATES DEPARTMENT OF THE
TREASURY By:  

/s/ Neel Kashkari

Name:   Neel Kashkari Title:   Interim Assistant Secretary for Financial
Stability GM FINANCE CO. HOLDINGS LLC By:  

/s/ Walter G. Borst

Name:   Walter G. Borst Title:   Chief Executive Officer